                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    HOT SPRINGS DIVISION

WILMINGTON O. CHARLES, SR.                                                                         PLAINTIFF


v.                                        Case No. 6:19-cv-6005


LEXISNEXIS 1                                                                                     DEFENDANT
                                                    ORDER
        Before the Court is Defendant Lexisnexis’ Motion to Dismiss. (ECF No. 10). Plaintiff

Wilmington O. Charles, Sr. has not filed a response and the time to do so has passed. 2 The Court

finds this matter ripe for consideration.

                                              BACKGROUND
        This is an action brought under the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §

1681i. 3 Defendant Lexisnexis is a data aggregation company in the business of collecting and

selling the information that commercial organizations, government agencies and nonprofits use to

profile individuals and businesses. Plaintiff alleges that a credit report that he received from

Lexisnexis contains “a Bankruptcy Chapter 7 discharge in the files under [his] social security

number and case number 0976082.” (ECF No. 5). Further, Plaintiff alleges that Lexisnexis has

reported the bankruptcy to the three national credit reporting bureaus resulting in damages to his

reputation and credit score. Id.




1
  Defendant Lexisnexis states that it was incorrectly named in Plaintiff’s Complaint and that its proper name is
LexisNexis Risk Solutions Inc. For consistency, the Court will continue to refer to Defendant in this order as
Lexisnexis.
2
  See Local Rule 7.2.
3
  Plaintiff’s Complaint alleges a violation of “FCRA rules section 611 part(A)(1)” which is codified at 15 U.S.C. §
1681i.
       Plaintiff commenced this action pro se in the District Court of Garland County, Arkansas

on December 10, 2018. The case was removed to this Court on January 9, 2019. On February 6,

2019, Lexisnexis filed the instant Motion to Dismiss (ECF No. 10), arguing that Plaintiff has failed

to state a claim on which relief can be granted because Plaintiff has not alleged that the bankruptcy

and credit information Lexisnexis reported was inaccurate. Plaintiff has not responded to the

motion.

                                      LEGAL STANDARD
       To survive a motion to dismiss under Rule 12(b)(6), a pleading must provide “a short and

plain statement of the claim that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The

Court must accept as true all factual allegations set forth in the complaint, drawing all reasonable

inferences in the plaintiff’s favor. See Ashley Cnty., Ark. v. Pfizer, Inc., 552 F.3d 659, 665 (8th

Cir. 2009). However, the complaint “must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id.

       “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

than a sheer possibility that a defendant has acted unlawfully. Where a complaint pleads facts that

are ‘merely consistent with’ a defendant's liability, it ‘stops short of the line between possibility

and plausibility of entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557). “Determining

whether a complaint states a plausible claim for relief will . . . be a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.” Id. at 679. In

considering a motion to dismiss under Rule 12(b)(6), “the complaint should be read as a whole,



                                                 2
not parsed piece by piece to determine whether each allegation, in isolation, is plausible.” Braden

v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009).

       “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements

of a cause of action will not do.’ Nor does a complaint suffice if it tenders ‘naked assertions’

devoid of ‘further factual enhancement.’” Id. (internal citations and alterations omitted) (quoting

Twombly, 550 U.S. at 555, 557). In other words, “the pleading standard Rule 8 announces does

not require ‘detailed factual allegations,’ but it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Id. (quoting Twombly, 550 U.S. at 555).

       As noted above, Plaintiff, proceeds pro se. “In evaluating whether a pro se plaintiff has

asserted sufficient facts to state a claim, we hold ‘a pro se complaint, however inartfully pleaded .

. . to less stringent standards than formal pleadings drafted by lawyers.’” Jackson v. Nixon, 747

F.3d 537, 541 (8th Cir. 2014) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). However,

even a pro se plaintiff must allege specific facts sufficient to support a claim. Martin v. Sargent,

780 F.2d 1334, 1337 (8th Cir. 1985).

                                           DISCUSSION
       Lexisnexis argues that Plaintiff’s FCRA claim should be dismissed because Plaintiff has

not alleged that Lexisnexis reported inaccurate information in his credit report. Plaintiff has failed

to respond to this argument.

       It appears that neither the Eighth Circuit Court of Appeals nor this Court have addressed

the issue of what is required to state a claim under 15 U.S.C. § 1681i. However, several district

courts in the Eighth Circuit have found that “without a showing that the reported information was

in fact inaccurate, a claim brought under § 1681i must fail.” Paul v. Experian Info. Solutions, Inc.,

793 F. Supp. 2d 1098, 1102 (D. Minn. 2011); see also Fahey v. Experian Info. Sols., Inc., 571 F.

Supp. 2d 1082, 1088 (E.D. Mo. 2008) (holding that accurate reporting is a complete defense to a

                                                  3
section 1681i claim). Moreover, it appears that the prevailing view among the Circuit Courts of

Appeal is that a plaintiff must sufficiently allege that his credit report contains inaccurate

information in order to state a claim under section 1681i. See DeAndrade v. Trans Union LLC,

523 F.3d 61, 67 (1st Cir. 2008) (discussing that a plaintiff must allege inaccurate reporting to bring

a section 1681i claim in the Fourth, Sixth, and Eleventh Circuit Courts of Appeal); Edeh v. Equifax

Info. Servs., LLC, 919 F. Supp. 2d 1006, 1012 (D. Minn. 2013) (discussing that a plaintiff must

allege inaccurate reporting to bring a section 1681i claim in the First, Third, Seventh, and Ninth

Circuit Courts of Appeal).

       Upon consideration, the Court agrees with Lexisnexis. The overwhelming weight of

authority indicates that a plaintiff must allege that his credit report contains inaccurate information

to state a claim under section 1681i. In the present case, Plaintiff alleges that he was damaged

when Lexisnexis reported his bankruptcy to national credit reporting bureaus, but he has not

alleged that any of the bankruptcy or credit information reported by Lexisnexis was inaccurate.

Therefore, the Court finds that Plaintiff has failed to state a claim upon which relief can be granted.

                                          CONCLUSION
       For the foregoing reasons, the Court finds that Lexisnexis’ Motion to Dismiss (ECF No.

10) should be and hereby is GRANTED. Accordingly, Plaintiff’s Complaint (ECF No. 5) is

hereby DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 5th day of March, 2019.

                                                               /s/ Susan O. Hickey
                                                               Susan O. Hickey
                                                               Chief United States District Judge




                                                  4
